DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 29 October 2020.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2021 are being considered by the Examiner.


Priority
Applicant’s claim for the benefit of a prior-filed provisional Application 62/927,432 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ow et al. (US PG Pub. 2019/0324958).

As per claims 1 and 11, Ow discloses a computer-implemented method and system for personalizing protection of personal data pursuant to behavioral factors unique to an individual customer (hereafter "first customer"), the behavioral factors being learned from transaction data describing respective transactions occurring between the first customer and entities via a communication device of the first customer, the system comprising: a hardware processor; and a machine-readable storage medium on which is stored instructions that cause the hardware processor to execute a process, wherein the process comprises the steps of: the method comprising (processors, storage devices, Ow ¶203; distributed database, ¶293; system, ¶303): 
storing, in a secured data vault, a customer profile of the first customer that comprises: personal data of the first customer; and the transaction data from each of the transactions (The AXEL blockchain will also provide a user-focused artificial intelligence (AI) component that will collect and parse transactional data on behalf of the user to give them instant access to information that was transacted utilizing the AXEL blockchain. Transactional information such as automobile maintenance schedules, medical history records, prescription drug records, and other lifestyle events can be processed and tracked through the AI functions of the AXEL blockchain.  In one preferred embodiment, the AXEL blockchain AI component will collect and parse information pertaining to the history of a specific user to enable the user to instantly access information including but not limited to medical records, prescription medication history, car maintenance history, general sale and purchase history and other lifestyle metrics that can be managed and tracked through the private ledger and parsed with the artificial intelligence module. The information will be provided to the user based on a query submitted by the user pertaining to their transactional history within the AXEL blockchain.  The purpose of the AI and the data parsing is to further enable the users of the AXEL blockchain to accurately track transactional history and provide feedback and historical information directly to the users of the AXEL blockchain. The AXEL blockchain AI component will act as a personal assistant or personal transaction manager for the user to enable them to easily recall historical information pertaining to transactions within the AXEL blockchain. In a preferred embodiment, the AI component is not intended or designated for use by any company or other entity seeking to collect user information for marketing or other purposes. The information may be stored and parsed at a local level to ensure the security and privacy of the AI functionality,  Ow ¶36-¶38; belong to a distributed database, ¶293) (Examiner interprets the blockchain storage of the customer profile as the equivalent to the secured data vault); 
providing a personal assistant application (hereafter "personal assistant") accessible to the first customer via the communication device, wherein the personal assistant is configured to access the personal data of the first customer in the customer profile pursuant to engagement rules in order to conduct the transactions with the entities on behalf of the first customer (The AXEL blockchain AI component will act as a personal assistant or personal transaction manager for the user to enable them to easily recall historical information pertaining to transactions within the AXEL blockchain, Ow ¶38; Security 840 function will verify (utilizing the process above) both the user/owner of the storage device as well as any user(s) registered within the AXEL blockchain who is given permission to access the storage. The verification for the user(s) accessing the storage will include a check of permissions as set by the user/owner of the storage and hosted within the AXEL database 815 function. As stated previously, these permissions will be set at the time the distributed storage capability is offered publicly for use by the user/owner of the storage device, ¶245; It is important to note (with respect to FIG. 9) that the user 905 can configure the wallet admin 935 and the financial admin 940 to facilitate any request automatically and without need for intervention by the user 905. The functional criteria for the wallet 935 and the financial 940 administrations can be preconfigured by the user 905 to set limits (both min and max) of transactions and balance inquires that do not require human intervention. This capability is intended to allow the user experience to be uninterrupted by authorization requests for the transfer of funds and cryptocurrencies to facilitate their transaction requirements, ¶263); 
updating the customer profile pursuant to newly occurring ones of the transactions (hereafter "new transactions"), the new transactions including a first new transaction occurring between the first customer and a first one of the entities (hereafter "first entity") (the user private chain will be updated as each transaction is executed and subsequently verified within the system utilizing a consensus algorithm, Ow ¶39); 
generating a predictor from the updated customer profile, the predictor comprising knowledge about the first customer derived, at least in part, from the data stored within the updated customer profile, the knowledge comprising a first one of the behavioral factors (hereafter "first behavioral factor") attributable to the first customer given a characteristic related to the first new transaction (to enable the artificial intelligence mechanism (described in detail later in this submission) within the AXEL blockchain to parse the transactional data on behalf of the user and provide guidance and recommendations as to how the user can get more benefit from their participation within the AXEL blockchain, Ow ¶34; see other recommendations, ¶100 and ¶111); 
augmenting the customer profile by storing therein the predictor, wherein the predictor: modifies at least one of the rules of the engagement rules and links the behavioral factor to the characteristic of the first transaction (parse the transactional data on behalf of the user for recommendations, Ow ¶34, ¶100 and ¶111; Transactional information such as automobile maintenance schedules, medical history records, prescription drug records, and other lifestyle events can be processed and tracked through the AI functions of the AXEL blockchain, ¶36; user executes a transaction, ¶249); 
detecting the characteristic as being present in an incoming one of the transactions (hereafter "incoming transaction") involving a second one of the entities (hereafter "second entity") (user executes a transaction, Ow ¶249); and 
modifying, in accordance with the behavioral factor of the predictor, a manner in which the personal assistant conducts the incoming interaction with the second entity on behalf of the first customer (a user may execute a transaction within the AXEL blockchain without having any AXEL tokens (the native token for the AXEL blockchain) in their wallet. The AXEL wallet will automatically connect with the financial institution the user has pre-selected to manage the token exchange and perform this function. The external financial institution will remove currency (USD or other) from the user's pre-determined payment method (a bank account number, checking/savings account number, a debit or credit card, or other acceptable payment method) and exchange the currency for tokens to be used on the AXEL blockchain. The transaction requested by the user will then be executed through the wallet with the AXEL blockchain to pay for the subject transaction, Ow ¶249; see also ¶54-¶55).

As per claims 2 and 12, Ow discloses as shown above with respect to claims 1 and 11.  Ow further discloses wherein the personal assistant conducts each of the transactions via selectively sharing aspects of the personal data of the first customer with the entities so to maximize an anonymity of the first customer relative to the entities (This vault (similar to a digital wallet) will be controlled by keys that the user/owner of the identification can share at their discretion to enable others to positively identify the user/owner for the purpose of transactions requiring such identification. The vault will exist on the user/owner controlled device(s) and may be backed-up to ensure integrity of the identity. As third-parties are allowed to verify the identity of the user/owner, these verification authorizations and confirmations will also be stored in the user identity vault to further add to the validity and authenticity of the user/owner identity , Ow ¶51; In a preferred embodiment, the witness mirror blocks created on the witness private chain during a witness event contain encrypted information which prevents the user of the witness node from seeing any private or personal details from the subject transaction. Details such as party names, items being bought or sold, the pricing of the subject items, vendor names, and other private details of the transaction are encrypted to protect the privacy of the parties that participated in the subject transaction. However, in order for the witness function to perform properly, this information is shared (in an encrypted format) with each witness performing the consensus algorithm via the witness function. Once the witness event is complete (regardless of whether the transaction was authorized or declined) the blocks added to the witness ledger will be encrypted to protect the privacy of the participants of the subject transaction, Ow ¶42).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “so to maximize an anonymity of the first customer relative to the entities " is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

As per claims 3 and 13, Ow discloses as shown above with respect to claims 2 and 12.  Ow further discloses wherein the maximizing the anonymity of the first customer comprises limiting the sharing of personally identifiable information of the first customer stored in the customer profile (This vault (similar to a digital wallet) will be controlled by keys that the user/owner of the identification can share at their discretion to enable others to positively identify the user/owner for the purpose of transactions requiring such identification. The vault will exist on the user/owner controlled device(s) and may be backed-up to ensure integrity of the identity. As third-parties are allowed to verify the identity of the user/owner, these verification authorizations and confirmations will also be stored in the user identity vault to further add to the validity and authenticity of the user/owner identity , Ow ¶51; In a preferred embodiment, the witness mirror blocks created on the witness private chain during a witness event contain encrypted information which prevents the user of the witness node from seeing any private or personal details from the subject transaction. Details such as party names, items being bought or sold, the pricing of the subject items, vendor names, and other private details of the transaction are encrypted to protect the privacy of the parties that participated in the subject transaction. However, in order for the witness function to perform properly, this information is shared (in an encrypted format) with each witness performing the consensus algorithm via the witness function. Once the witness event is complete (regardless of whether the transaction was authorized or declined) the blocks added to the witness ledger will be encrypted to protect the privacy of the participants of the subject transaction, Ow ¶42).

As per claims 4 and 14, Ow discloses as shown above with respect to claims 1 and 11.  Ow further discloses wherein the secure data vault is secured via block chain technology; and wherein the secure data vault is accessible only by the personal assistant (The AXEL blockchain will also provide a user-focused artificial intelligence (AI) component that will collect and parse transactional data on behalf of the user to give them instant access to information that was transacted utilizing the AXEL blockchain. Transactional information such as automobile maintenance schedules, medical history records, prescription drug records, and other lifestyle events can be processed and tracked through the AI functions of the AXEL blockchain.  In one preferred embodiment, the AXEL blockchain AI component will collect and parse information pertaining to the history of a specific user to enable the user to instantly access information including but not limited to medical records, prescription medication history, car maintenance history, general sale and purchase history and other lifestyle metrics that can be managed and tracked through the private ledger and parsed with the artificial intelligence module. The information will be provided to the user based on a query submitted by the user pertaining to their transactional history within the AXEL blockchain.  The purpose of the AI and the data parsing is to further enable the users of the AXEL blockchain to accurately track transactional history and provide feedback and historical information directly to the users of the AXEL blockchain. The AXEL blockchain AI component will act as a personal assistant or personal transaction manager for the user to enable them to easily recall historical information pertaining to transactions within the AXEL blockchain. In a preferred embodiment, the AI component is not intended or designated for use by any company or other entity seeking to collect user information for marketing or other purposes. The information may be stored and parsed at a local level to ensure the security and privacy of the AI functionality,  Ow ¶36-¶38; belong to a distributed database, ¶293).

As per claims 6 and 16, Ow discloses as shown above with respect to claims 1 and 11.  Ow further discloses wherein the incoming transaction relates to a probable need of the first customer identified by the personal assistant from a condition derived from data stored in the updated customer profile (a user may execute a transaction within the AXEL blockchain without having any AXEL tokens (the native token for the AXEL blockchain) in their wallet. The AXEL wallet will automatically connect with the financial institution the user has pre-selected to manage the token exchange and perform this function. The external financial institution will remove currency (USD or other) from the user's pre-determined payment method (a bank account number, checking/savings account number, a debit or credit card, or other acceptable payment method) and exchange the currency for tokens to be used on the AXEL blockchain. The transaction requested by the user will then be executed through the wallet with the AXEL blockchain to pay for the subject transaction, Ow ¶249; see also ¶54-¶55).

As per claims 7 and 17, Ow discloses as shown above with respect to claims 1 and 11.  Ow further discloses wherein the engagement rules comprise a trusted relationship log that records a relationship status existing between the first customer and each of the entities; and wherein, as part of the relationship status, the relationship log describes: a subset of the personal data of the first customer that is permitted to be shared with each of the entities; and circumstances under which the sharing of the subset of the personal data is permitted with each of the entities (As third-parties are allowed to verify the identity of the user/owner, these verification authorizations and confirmations will also be stored in the user identity vault to further add to the validity and authenticity of the user/owner identity, Ow ¶51). 

As per claims 10 and 20, Ow discloses as shown above with respect to claims 1 and 11.  Ow further discloses wherein the predictor is generated by: identifying a dataset that includes the transaction data stored within the customer profile of other transactions, the other transactions being selected based on having a transaction category that is the same as the first new transaction; and deriving the knowledge of the predictor by applying a machine learning algorithm to the dataset to identify patterns therein correlating one or more input factors to one or more outcomes relevant to the transaction category (For example, depending on what types of transactions are contemplated or changes in laws, it may be advantageous or necessary to include more information on the private ledger as compared to the public ledger or vice versa. As another example, it may prove necessary for more information to be included on the public ledger to promote certainty in transaction verification or to better ensure that the system cannot be compromised. Thus, the disclosure herein should not be read as limiting and is only an example of the types of information that may be included on the public and private ledgers, Ow ¶31; Common transactions such as certain types of file transfers, including content that is part of the public domain, or a purchase from an online eCommerce site may not require such authorization, and it is contemplated that the blockchain could be configured to allow a user without a complete SSID block 258 to participate in such transactions. Transactions of a significant nature such as the transfer of medical records, the purchase of a property, home, or other physical asset may require the use of the complete user SSID 257 to ensure and authenticate valid user identification, ¶129). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5, 8-9, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al. (US PG Pub. 2019/0324958) further in view of Mazed (US PG Pub. 2017/0221032.

As per claims 5 and 15, Ow discloses as shown above with respect to claims 1 and 11.  Ow does not expressly disclose wherein the personal assistant comprises natural language processing and natural language generation capabilities for conducting interactions with the first customer via the communication device; and wherein the incoming transaction relates to a direct request made by the first customer to the personal assistant using the natural language processing capabilities.
However, Mazed teaches wherein the personal assistant comprises natural language processing and natural language generation capabilities for conducting interactions with the first customer via the communication device; and wherein the incoming transaction relates to a direct request made by the first customer to the personal assistant using the natural language processing capabilities (Similarly, the mobile internet device 300 can also learn or relearn the user's preferences utilizing the algorithm 1660. The algorithm 1660 includes: (a) a physical search algorithm, (b) an algorithm-as-a-service, (c) an intelligent rendering algorithm (e.g., artificial intelligence, behavior modeling, data interpretation, data mining, fuzzy logic, machine vision, natural language processing, neural network, pattern recognition and reasoning modeling) and (d) a self-learning (including relearning) algorithm. It should be noted that the self-learning (including relearning) algorithm can include a self-learning artificial intelligence algorithm and/or a self-learning neural network algorithm.  The personal awareness assistant miniature electronic module 1620 is context-aware. Thus, the mobile internet device 300 is also context-aware, Mazed ¶185-¶187).
Both the Ow and Mazed references are analogous in that both are directed towards/concerned with automating personal assistance.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Mazed’s method of providing context aware automation in Ow’s system to improve the system and method with reasonable expectation that this would result in a personal assistance management system that is able to provide more accurate predictions for users.  
The motivation being that Social networking is no longer just about making social connections online. User experience can be enhanced not only by connecting with people, but also by connecting with information (preferably real time information) and communicating with the object/array of objects.  The cornerstone of today's electronic commerce is based on converting a probable click (in a search engine) into an actual sale.  By synthesizing social networking with the electronic commerce, one can deliver consistent user experience across all touch-points (e.g., social, mobile and in-store) (Mazed ¶11-¶13).
	
	
As per claims 8 and 18, Ow discloses as shown above with respect to claims 1 and 11.  Ow does not expressly disclose wherein the entities comprise companies that produce products; wherein the behavioral factors comprise at least one of: preferences of the first customer; and interests of the first customer; further comprising: receiving marketing messages from the respective companies; filtering the marketing messages based the behavioral factors so to derive a filtered set of marketing messages; and presenting the filtered set of marking messages to the first customer.
However, Mazed teaches wherein the entities comprise companies that produce products; wherein the behavioral factors comprise at least one of: preferences of the first customer; and interests of the first customer; further comprising: receiving marketing messages from the respective companies; filtering the marketing messages based the behavioral factors so to derive a filtered set of marketing messages; and presenting the filtered set of marking messages to the first customer (As the social wallet 100 can learn or relearn the user's preferences, the unified algorithm 320 can render intelligence based on the user's preferences utilizing the intelligence rendering algorithm 400 and the self-learning (including relearning) algorithm 420, Mazed ¶184; Furthermore, in step 4052, the unified algorithm 320 (in particular the predictive algorithm 380) in the social wallet 100 can initially determine a set of relevant users for a targeted advertisement for a specified product and/or service, ¶94).
Both the Ow and Mazed references are analogous in that both are directed towards/concerned with automating personal assistance.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Mazed’s method of providing context aware automation in Ow’s system to improve the system and method with reasonable expectation that this would result in a personal assistance management system that is able to provide more accurate predictions for users.  
The motivation being that Social networking is no longer just about making social connections online. User experience can be enhanced not only by connecting with people, but also by connecting with information (preferably real time information) and communicating with the object/array of objects.  The cornerstone of today's electronic commerce is based on converting a probable click (in a search engine) into an actual sale.  By synthesizing social networking with the electronic commerce, one can deliver consistent user experience across all touch-points (e.g., social, mobile and in-store) (Mazed ¶11-¶13).

As per claims 9 and 19, Ow discloses as shown above with respect to claims 1 and 11.  Ow does not expressly disclose generating, by the personal assistant, one or more user interfaces on a display of the communication device that prompt the first customer for input regarding a clarification related to one of the preferences or one of the interests; receiving, by the personal assistant, input from the first customer related to the clarification; and updating, by the automated assistant, the customer profile in accordance with the input received from the first customer.
However, Mazed teaches generating, by the personal assistant, one or more user interfaces on a display of the communication device that prompt the first customer for input regarding a clarification related to one of the preferences or one of the interests; receiving, by the personal assistant, input from the first customer related to the clarification; and updating, by the automated assistant, the customer profile in accordance with the input received from the first customer (The user 160 could type/talk with the social wallet 100 via the mobile internet appliance 300: “Hi, should I renegotiate my car lease?” Instead of a search result, a lease bot enhanced by the unified algorithm 320 would pop up suggesting a better deal and close it for the user 160 in exchange for a small commission, ¶52; passively listen, respond to a particular context, ¶178).
Both the Ow and Mazed references are analogous in that both are directed towards/concerned with automating personal assistance.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Mazed’s method of providing context aware automation in Ow’s system to improve the system and method with reasonable expectation that this would result in a personal assistance management system that is able to provide more accurate predictions for users.  
The motivation being that Social networking is no longer just about making social connections online. User experience can be enhanced not only by connecting with people, but also by connecting with information (preferably real time information) and communicating with the object/array of objects.  The cornerstone of today's electronic commerce is based on converting a probable click (in a search engine) into an actual sale.  By synthesizing social networking with the electronic commerce, one can deliver consistent user experience across all touch-points (e.g., social, mobile and in-store) (Mazed ¶11-¶13).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Pellichero et al. (US PG Pub. 2019/0385261) Pre-authorisation and pre-authentication method for utilizing mobility services. 
Schur (US PG Pub. 2019/0205148) System and method for providing intelligent operant operating interface and intelligent personal assistant service.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629